DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/393,526 filed on 04/24/2019. Claims 1-20 are pending in the office action.

Claim Objections
Claims 5 and 19 are objected to because of the following informalities:  
As per claim 5: the limitation recited in claim 5 is duplicated to the last limitation of claim 1.
As per claim 19: line 1: replaces “media” with -- storage medium –
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al., (U.S. Pub. 20140015330).
With respect to claims 1, 19, and 20: Byun discloses a method, a non-transitory machine-readable storage medium, and an electronic device, comprising: 
determining, by an electronic device, a power demand of the electronic device, wherein the electronic device includes a wireless power receiver including a wireless power receiving coil configured to receive power through inductive coupling with a wireless charger (‘330, fig. 1, power receiver 110 and receiving coil 20, par. 31); 
determining, by the electronic device, an operating voltage or operating frequency for the wireless charger based on the power demand of the electronic device (‘330, fig. 1, controller 25, par. 30-31); and 
sending, by the electronic device and to the wireless charger, data indicating the operating voltage or operating frequency for the wireless charger (‘330, communication unit 18 and 26, par. 32-33 and also see fig. 7).  
With respect to claim 2: Byun discloses the method of claim 1, comprising: 
determining, based on the power demand of the electronic device, an operating voltage or operating frequency for the wireless power receiver of the electronic device (‘330, fig. 1, controller 25, par. 30-31); and 
setting the wireless power receiver to use the determined operating voltage or operating frequency for the wireless power receiver of the electronic device (‘330, par. 31).  
With respect to claim 3: Byun discloses the method of claim 2, wherein determining the operating voltage or operating frequency for the wireless charger comprises determining an operating voltage for the wireless charger (‘330, par. 33, control 18, measure and adjust the transmission power); 
wherein the operating voltage for the wireless charger is an input voltage provided to a wireless power transmitter of the wireless charger (‘330, par. 28, par. 30, par. 33-34); 
wherein determining the operating voltage or operating frequency for the wireless power receiver comprises determining an operating voltage for the wireless power receiver (‘330, par. 31); and 
wherein the operating voltage for the wireless power receiver is an output voltage of the wireless power receiver of the electronic device (‘330, par. 30-31 and par. 33).  
With respect to claim 4: Byun discloses the method of claim 1, wherein determining the operating voltage or operating frequency comprises determining an operating voltage for the wireless charger (‘330, par. 33, control 18, measure and adjust the transmission power); and 
wherein the operating voltage for the wireless charger is a voltage that a driver circuit of the wireless charger uses to generate excitation pulses that drive a power transmission coil of the wireless charger (‘330, par. 28, par. 30-31).  
With respect to claim 5: Byun discloses the method of claim 1, comprising sending, by the electronic device, data indicating the power demand of the electronic device to the wireless charger (‘330, communication unit 18 and 26, par. 32-33 and also see fig. 7).  
With respect to claim 6: Byun discloses the method of claim 1, wherein determining the power demand comprises: 
determining a first amount of power for operation of the electronic device (‘330, fig. 2, 230, par. 45); and 
determining a second amount of power for charging of a battery of the electronic device (‘330, fig. 2, 210, par. 46); 
wherein the power demand is a combination of the first amount and the second amount (‘330, fig. 2, 220, par. 47).  
With respect to claim 7: Byun discloses the method of claim 1, wherein the electronic device is configured to communicate with the wireless charger by sending data over an inductive coupling used to provide power from the wireless charger to the electronic device (‘330, fig. 1, wireless communication units 19 and 26 and resonant signal generator 14 and 20).  
With respect to claim 8: Byun discloses the method of claim 1, comprising: 
receiving, from the wireless charger, identifying data for the wireless charger (‘330, fig. 7, 705 and 710); and 
accessing charger profile data corresponding to the wireless charger based on the identifying data, the charger profile data indicating characteristics of the wireless charger for different power transmission levels (‘330, fig. 6, different level, fig. 7, condition and information 725 and 730); and 
wherein determining the operating voltage or operating frequency for the wireless charger comprises determining, based on the charger profile data, an operating voltage 
With respect to claim 9: Byun discloses the method of claim 8, wherein accessing the charger profile data comprises selecting the charger profile data corresponding to the charger from among multiple 39ATT'Y DOCKET No.: 16113-8837001 different sets of charger profile data stored at the electronic device, wherein each of the different sets of charger profile data indicates characteristics of a different wireless charger (‘330, fig. 7, plurality of conditions 730).  
With respect to claim 10: Byun discloses the method of claim 8, wherein the charger profile data comprises a data model, a table, a mapping, an equation, or data for one or more curves, the charger profile data indicating different operating voltages or operating frequencies of the wireless charger for different wireless charging power levels (‘730, table 1, equations 1 and 2, and also see fig. 7, 725 and 730).  
With respect to claim 11: Byun discloses the method of claim 8, wherein the charger profile data indicates an efficiency envelope across multiple wireless charging power levels (‘330, fig. 2 and fig. 6); and wherein determining the operating voltage or operating frequency for the wireless charger comprises determining, based on the charger profile data, the operating voltage or operating frequency to achieve an efficiency along the efficiency envelope indicated by the charger profile data (‘330, fig. 2 efficiency envelope 220, fig. 6, and fig. 7, 725 and 730, for different profile).  
With respect to claim 12: Byun discloses the method of claim 1, wherein determining the operating voltage or operating frequency comprises determining an operating voltage for the wireless charger (‘330, par. 33, control 18, measure and adjust the transmission power); and 

With respect to claim 13: Byun discloses the method of claim 12, wherein the ratio is between 1:1 to 1.2:1 (‘330, par. 79, 100% as ratio 1:1 would result in the range and also see equation 2 and fig. 2).  
With respect to claim 14: Byun discloses the method of claim 1, comprising: 
determining that the power demand of the electronic device has changed or that a predetermined amount of time has elapsed (‘330, par. 53 and par. 54); and 
in response to determining that the power demand of the electronic device has changed or that a predetermined amount of time has elapsed, determining a second operating voltage or operating frequency for the wireless charger and causing the 40ATT'Y DOCKET No.: 16113-8837001 electronic device to send, to the wireless charger, data indicating the second operating voltage or operating frequency for the wireless charger (‘330, par. 53 and par. 55).
With respect to claim 15: Byun discloses the method of claim 1, comprising, after sending the data indicating the operating voltage or operating frequency for the wireless charger: 
performing one or more operating voltage adjustment cycles (i.e., period) that each comprise (‘330, fig 3. 320 and fig. 4, 405-415) : 
receiving, from the wireless charger, data indicating one or more operating settings of the wireless charger (‘330, par. 64); 

determining that the efficiency measure indicates a higher efficiency than a previously determined efficiency measure for operation of the wireless charger with an operating voltage lower than the first operating voltage (‘330, par. 67-68); and 
based on determining that the efficiency measure indicates a higher efficiency (i.e., best efficient) than the previously determined efficiency measure, causing the electronic device to send, to the wireless charger, data indicating an operating voltage that is higher than the first operating voltage (‘330, par. 68-70 and also see fig. 5).  
With respect to claim 16: Byun discloses the method of claim 15, wherein performing the one or more voltage adjustment cycles (i.e., period) is performed in response to determining that the wireless charger is not identified by the electronic device or that charger profile data for the wireless charger is not available to the electronic device (‘330, par. 70-73).  
With respect to claim 17: Byun discloses the method of claim 15, comprising periodically performing the voltage adjustment cycles (i..e, period) until determining that an efficiency measure for operating the wireless charger at a current operating voltage indicates an efficiency that is lower than the efficiency indicated by the efficiency measure for operating the wireless charger at an operating voltage of a previous voltage adjustment cycle (‘330, par. 70-73).  
With respect to claim 18: Byun discloses the method of claim 1, comprising: 
.

Claim(s) 1-5, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (U.S. Pub. 10,218,206).
With respect to claims 1, 19, and 20: Lee discloses a method, a non-transitory machine-readable storage medium, and an electronic device, comprising: 
determining, by an electronic device, a power demand of the electronic device, wherein the electronic device includes a wireless power receiver including a wireless power receiving coil configured to receive power through inductive coupling with a wireless charger (‘206, fig. 1-3, wireless power receiver 250, receiving coil 251, col. 3, ll. 5-9, measuring/determining charging power received from the wireless power reception unit (PRU), also see fig. 4, 400 and 450, col. 7, line 66- col. 8, line 4, col. 11, ll. 16-22); 

sending, by the electronic device and to the wireless charger, data indicating the operating voltage or operating frequency for the wireless charger (‘206, col. 3, ll. 16-17, col. 8, ll. 2-4 and ll. 13-21, col. 13, ll. 31-34).  
With respect to claim 2: Lee discloses the method of claim 1, comprising: 
determining, based on the power demand of the electronic device, an operating voltage or operating frequency for the wireless power receiver of the electronic device (‘206, col. 8, ll. 41-55, col. 13, ll. 8-10, and col. 14, ll. 5-7); and 
setting the wireless power receiver to use the determined operating voltage or operating frequency for the wireless power receiver of the electronic device (‘206, col. 14, ll. 28-35, and col. 15, ll. 34-47).  
With respect to claim 3: Lee discloses the method of claim 2, wherein determining the operating voltage or operating frequency for the wireless charger comprises determining an operating voltage for the wireless charger (‘206, col. 3, ll. 9-16, col. 8, ll. 5-29, col. 12, line 59 –col. 13, line 7); 
wherein the operating voltage for the wireless charger is an input voltage provided to a wireless power transmitter of the wireless charger (‘206, col. 12, ll. 24-29, col. 13, ll. 10-15 and ll. 61-67); 
wherein determining the operating voltage or operating frequency for the wireless power receiver comprises determining an operating voltage for the wireless power receiver (‘206, col. 8, ll. 41-55, col. 11, ll. 16-22, col. 13, ll. 8-10, and col. 14, ll. 5-7); and 

With respect to claim 4: Lee discloses the method of claim 1, wherein determining the operating voltage or operating frequency comprises determining an operating voltage for the wireless charger (‘206, col. 3, ll. 9-16, col. 8, ll. 5-29, col. 12, line 59 –col. 13, line 7); and 
wherein the operating voltage for the wireless charger is a voltage that a driver circuit of the wireless charger uses to generate excitation pulses that drive a power transmission coil of the wireless charger (‘206, fig. 2, driver 214, col. 12, ll. 4-7 and col. 18, ll. 1-8).  
With respect to claim 5: Lee discloses the method of claim 1, comprising sending, by the electronic device, data indicating the power demand of the electronic device to the wireless charger (‘206, col. 3, ll. 16-17, col. 8, ll. 2-4 and ll. 13-21, col. 13, ll. 31-34 and also see fig. 6 and fig. 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851